As filed with the Securities and Exchange Commission on April 2, 2015 Registration No.333-201910 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to REGISTRATION STATEMENT Under ScheduleB of the Securities Act of 1933 The State Treasury of the Republic of Poland (Name of Registrant) Consul General of the Republic of Poland 233Madison Avenue NewYork, NY 10016 (Name and address of authorized agent in the UnitedStates) It is requested that copies of notices and communications from the Securities and Exchange Commission be sent to: Doron Loewinger, Esq. White & Case LLP 5Old Broad Street London EC2N1DW UnitedKingdom Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. The securities covered by this Registration Statement are to be offered on a delayed or continuous basis pursuant to Releases Nos.33-6240 and 33-6424 under the Securities Act of 1933. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price (1) Amount of registration fee(2) Debt Securities U.S.$ 5,000,000,000.00 100% U.S.$ 5,000,000,000.00 U.S.$ 581,000.00 Estimated solely for purposes of determining the registration fee in accordance with Rule457(o) of the Securities Act of 1933. Previously paid. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. CROSS REFERENCE SHEET The following are cross references between ScheduleB of the Securities Act of 1933 and the Prospectus and the Registration Statement: ScheduleB Item Heading in Prospectus or location in Registration Statement 1 Cover Page 2 Use of Proceeds 3 Public Debt; Tables and Supplementary Information 4 Public Debt 5 Public Finance 6 * 7 Authorized Agent in the UnitedStates 8 * 9 * 10 Plan of Distribution* 11 ** 12 Validity of the Securities 13 * 14 ** * Information to be provided from time to time in the prospectus supplementsand/or pricing supplements to be delivered in connection with any offering of debt securities. ** Information included in Part II of this Registration Statement or as an exhibit hereto or to be provided from time to time by one or more amendments to this Registration Statement. THE STATE TREASURY of THE REPUBLIC OF POLAND Represented by The Minister of Finance Debt Securities The State Treasury of the Republic of Poland may offer up to U.S.$5,000,000,000.00 of its debt securities for sale from time to time based on information contained in this prospectus and various prospectus supplements.The securities will be unconditional, unsecured and general obligations of the Republic of Poland.The securities will rank equally in right of payment with all other unsecured and unsubordinated obligations of the Republic of Poland and will be backed by the full faith and credit of the Republic of Poland. The State Treasury of the Republic of Poland will provide the specific terms of these securities in supplements to this prospectus.You should read this prospectus and any supplement carefully before you invest.This prospectus may not be used to make offers or sales of securities unless accompanied by a supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. April, 2,2015 (i) ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that the State Treasury of the Republic of Poland (known as the “State Treasury”) filed with the Securities and Exchange Commission (the “SEC”), under a “shelf” registration process.Under this shelf registration process, the State Treasury may sell, from time to time, any of the debt securities described in this prospectus in one or more offerings up to a total U.S.dollar equivalent amount of U.S.$5,000,000,000.00.This prospectus provides you with basic information about the Republic of Poland (“Poland”), and a general description of the debt securities the State Treasury may offer.Each time the State Treasury sells debt securities under this shelf registration process, it will provide a prospectus supplement that will contain updated information about Poland, if necessary, and specific information about the terms of that offering.Before you invest, you should read both this prospectus and any prospectus supplement.References herein to the prospectus are also to the relevant prospectus supplement. Any information in this prospectus may be updated or changed in a prospectus supplement, in which case the more recent information will apply. All references to “U.S.dollars” or “U.S.$” in this prospectus are to UnitedStates dollars, all references to “złoty” or “PLN” are to Polish złoty, all references to “EUR” are to the euro, the currency of the adopting member states of the European Union (the “EU”) and all references to “CHF” are to Swiss francs.All currency conversions in this prospectus are at the National Bank of Poland’s official middle rate of exchange on a particular date or calculated at the average of the middle rates of exchange for a particular period.For your convenience, the State Treasury has converted certain amounts from złoty into U.S.dollars at the average exchange rate for each relevant period or the exchange rate in effect on a given date.The following table sets forth the złoty to U.S.dollar, the złoty to euro and the U.S.dollar to euro exchange rates for the last day of the periods indicated and the average exchange rates during the periods indicated. (PLN per U.S.$)(1) Year end Average for year (PLN per EUR)(1) Year end Average for year (U.S.$ per EUR)(2) Year end Average for year Source:National Bank of Poland Source:Federal Reserve Bank of NewYork For information on the convertibility of the złoty, see “Balance of Payments and Foreign Trade—Exchange Rate Policy”. Poland’s Government budgets on a calendar year basis and, accordingly, quarterly data represent the relevant quarters of a calendar year. Official economic data in this prospectus may not be directly comparable with data produced by other sources. Although a range of government ministries and other public bodies, including the State Treasury, the National Bank of Poland (“NBP”) and the Central Statistical Office, produce statistics on Poland and its economy, there can be no assurance that these statistics are comparable with those compiled by other bodies, or in other countries, which may use different methodologies.You should be aware that figures relating to Poland’s Gross Domestic Product ("GDP") and many other figures relating to Poland’s national accounts and economy cited in this prospectus have been prepared in accordance with European Union standards as implemented in Poland (the European System of National and Regional Accounts 2010 (“ESA 2010”), unless otherwise stated – see “Public Finances”) and may differ from figures prepared by other bodies, which may use a different methodology.The existence of an unofficial or unobserved economy may affect the accuracy and reliability of statistical information.You should also be aware that none of the statistical information in this prospectus has been independently verified. (ii) Totals in certain tables in this prospectus may differ from the sum of the individual items in such tables due to rounding.In addition, certain figures contained in this prospectus are estimates prepared in accordance with procedures customarily used in Poland for the reporting of data.Certain other figures are preliminary in nature.In each case, the actual figures may vary from the estimated or preliminary figures set forth in this prospectus. Unless otherwise stated, all references to increases or decreases in GDP, are to increases or decreases in real GDP, that is, to increases or decreases in nominal GDP adjusted to reflect the rate of inflation over the relevant period.References to the inflation rate are, unless otherwise stated, to the annualpercentage change calculated by comparing the consumer price index (“CPI”), of a specific month against the index for the same month in the immediately preceding year. This prospectus includes forward-looking statements.All statements other than statements of historical fact included in this prospectus regarding, among other things, Poland’s economy, budget, fiscal condition and policies, politics, debt or prospects may constitute forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “project”, “intend”, “estimate”, “anticipate”, “believe”, “continue”, “could”, “should”, “would” or the like.Although the State Treasury believes that expectations reflected in its forward-looking statements are reasonable at this time, there can be no assurance that such expectations will prove to be correct.The State Treasury undertakes no obligation to update the forward-looking statements contained in this prospectus or any other forward-looking statement included herein. Poland’s long-term foreign currency and local currency debt is rated by certain rating agencies.You should be aware that a credit rating is not a recommendation to buy, sell or hold securities and may be subject to suspension, reduction or withdrawal at any time by the assigning rating agency.Any adverse change in Poland’s credit rating could adversely affect the trading price of securities issued by Poland under the shelf registration process to which this prospectus relates. You should rely only on the information contained or incorporated by reference in this prospectus, any supplement to this prospectus or any free writing prospectus that we provide to you.We have not authorized anyone to provide you with information that is different from what is contained in this prospectus.You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus.This prospectus is not an offer to sell or a solicitation of an offer to buy any of our securities in any jurisdiction in which such offer or solicitation would be unlawful. Poland’s internet address is http://www.poland.pl and the Ministry of Finance’s internet address is http://www.mofnet.gov.pl.The information contained on or accessible from our websites does not constitute a part of this prospectus and is not incorporated by reference herein. (iii) TABLE OF CONTENTS Page Use of Proceeds 1 The Republic of Poland 2 The Economy 12 Balance of Payments and Foreign Trade 21 Monetary and Financial System 33 Public Finance 45 Public Debt 55 Total External Debt 63 Description of the Securities 65 Enforceability of Judgments 75 Taxation 77 Plan of Distribution 78 Validity of the Securities 79 Authorized Agent in the United States 80 Official Statements and Documents 81 Further Information 82 Index to Tables and Supplementary Information T-1 (iv) USE OF PROCEEDS Unless otherwise indicated in the relevant prospectus supplement, the net proceeds from the sale of securities will be used to finance Poland’s State budget borrowing requirements or for general financing purposes.See “PublicFinance”. 1 THE REPUBLIC OF POLAND Overview Poland is one of the largest countries in Central Europe with a total territory (comprising land area, internal waters and territorial sea) of 322,575square kilometers.Situated on the Baltic Sea, Poland has a coastline of 770kilometers and is bordered by Germany, the Czech Republic, the Slovak Republic, Ukraine, Belarus, Lithuania and the Russian Federation.Poland’s terrain is comprised largely of lowlands traversed by its main river, the Vistula, with lakes, rivers and marshes across the northern and central regions, and several mountain ranges, including the Tatras, in the south.Poland has more than 92,000square kilometers of forest (approximately 29.3percent of Poland’s total land area) and 150,503square kilometers of arable land (approximately 48.1percent of Poland’s total land area). With a population of approximately 38.5million, Poland is also one of the most populated countries in Central Europe.Population density is estimated at approximately 123persons persquare kilometer, with approximately 60.6percent of the population living in urban areas.Warsaw, the capital of Poland and its largest city, has an estimated population of 1.7million.Sixteen other urban centers each have populations in excess of 200,000. Poland is an ethnically and religiously homogeneous country.Approximately 97.1percent of the population is ethnically Polish and approximately 98.2percent of the population speaks Polish at home.Germans constitute the largest minority group, numbering approximately 148,000persons, concentrated principally in Silesia.Smaller ethnic and national groups have cultural ties to neighboring states such as Belarus, Ukraine and Lithuania.It is estimated that approximately 96.0percent of the population is Roman Catholic. A map of Poland is set forth below: 2 Constitution, Government and Political Parties Background After being partitioned by Russia, Prussia and the Austro-Hungarian Empire from the late eighteenth century to the early twentieth century, Poland re-emerged as an independent and democratic state after World War I.In September 1939, the German and Soviet invasions of Poland brought six years of military, social and economic devastation.At the conclusion of World War II, the Yalta and Potsdam Agreements resulted in the subordination of Poland to the Soviet Union. For the next 45years, the Communist Party dominated the Government.Government policy during this period was guided by a program of nationalization of industry, expropriation of large private landholdings, central planning of the economy and the suppression of political dissent.In 1952, Poland adopted a constitution that institutionalized a Stalinist system of de facto one-party rule by the Communist Party.Political and economic crises occurred in the 1950s, 1960s and 1970s. Solidarity, the first independent trade union in the Soviet bloc, was formed in 1980 and soon consolidated the growing popular discontent with the communist government.On December 13, 1981, in response to the threat of general country-wide strikes, the Government declared martial law and outlawed Solidarity.Martial law continued for 18months until July 1983.In the following years, the Government attempted to implement incremental political liberalization (although Solidarity remained banned) and economic austerity, but the economy continued to falter. In April 1989, the communist government and the democratic opposition led by Solidarity agreed to a power sharing arrangement and competitive elections to a bicameral Parliament.In June 1989, the overwhelming victory of Solidarity candidates in elections for available seats in the Parliament signaled the end of the political monopoly of the Communist Party.In May 1990, local elections were held in which Solidarity achieved a similar victory.In November 1990, the first free national election for President in the post-World War II era resulted in the election of Lech Wałęsa, who had played an historic role in the formation and leadership of Solidarity.In October 1991, the first free election for the entire Parliament was held.The last Russian troops, units of which had been stationed in Poland since the end of World War II, were withdrawn in 1993. The Constitution and Political System Under the Constitution adopted in 1997, a bicameral Parliament (comprising an upper chamber, known as the Senate, and a lower chamber, known as the Sejm) is elected for a four-year term in general elections using a system of proportional representation.The Sejm consists of 460 members and the Senate consists of 100 members.Generally, electoral rules for the Sejm stipulate that a minimum of 5.0percent share of the popular vote must be gained by a party (8.0percent for party coalitions) to gain seats.Under the Constitution, fascist, communist and racist political parties are banned.All legislation must be approved by the Sejm and the Senate, and signed by the President.In addition, the Sejm has the power to overrule the Senate by an absolute majority vote and to overrule the President by a 60.0percent majority vote comprising at least half the total number of deputies.The President, with the approval of the Senate, or the Sejm, may call a referendum on matters of fundamental importance to the country. The Constitution also establishes the independence of the NBP, Poland’s central bank, which is charged with the responsibility of maintaining the value of the national currency, the Polish złoty.The Constitution also grants the NBP the exclusive power of setting and implementing monetary policy.Under the Constitution, the Government is prohibited from incurring loans or issuing guarantees or sureties if, as a result, public debt would exceed 60.0percent of GDP. There are also certain budget-related requirements that apply if public debt exceeds 43.0, 48.0 or 55.0percent of GDP.See “Public Debt—Debt Management”. Moreover, since 1999, under the Constitution a budget act may not provide for the financing of the budget deficit by the NBP. These limitations are intended to safeguard the fiscal health of the economy. 3 Under the Constitution, the President is directly elected for a five-year term and may be re-elected only once.Presidential powers include the right to initiate legislation, to veto certain legislative acts and, in certain instances, to dissolve Parliament.The President’s power to dissolve Parliament is limited to instances where the Sejm fails to present the annual budget act for the President’s signature within four months of receipt thereof from the Government, or where the Sejm fails to pass a vote of confidence in the Government following attempts to nominate a government in the manner provided for in the Constitution.The President commands the armed forces, represents the State in its foreign relations, appoints the judges of the Supreme Court and nominates the Prime Minister as well as the president of the NBP, subject to approval by the Parliament. The Prime Minister is the head of the Council of Ministers and is responsible for forming the Government, which must then receive a vote of confidence from the Sejm. Poland is divided into 16 provinces, known as voivodships.Each voivodship is represented by a provincial governor, or voivode, appointed by the Government, who represents the Government at the voivodship level.There are also three levels of independent territorial self-government: voivodships, poviats and gminas.There are 16 voivodships at the top level (where self-governing authorities are located alongside government-appointed voivods), 314 counties as poviats at the intermediate level and 2,479 basic units of locally-elected governments, known as gminas (including 66cities with poviat status).Self-governing authorities are elected by popular vote.All of the self-governing entities are financially autonomous and independent of each other and of the Government.The Prime Minister may limit their activities only to the extent that their actions conflict with national law.The self-governing entities are financed by a share of national taxes and by their own revenues, such as local taxes and fees.The gminas are entitled under the Constitution to exercise powers that are not designated as powers of other public authorities. Judicial authority is vested in the Supreme Court and appellate, regional and lower courts.A separate Constitutional Tribunal has jurisdiction over all matters relating to constitutional issues. Current Government and Politics The most recent presidential election concluded on July 4, 2010, after two rounds.The two competing candidates were Jarosław Kaczyński, of the Law and Justice (“PiS”) party and Bronisław Komorowski of the Civic Platform (“PO”) party (formerly the speaker of Parliament and acting President since April 2010, following the death of the previous President in a plane crash on April 10, 2010).Bronisław Komorowski won the election with 53.01percent of the votes and assumed office on August 6, 2010.The next presidential elections will be held on May 10, 2015. The most recent Parliamentary elections were held on October 9, 2011.Following these elections PO received 39.18percent of the vote, PiS received 29.89percent of the vote, the Palikot Movement (now known as the Twój Ruch party) received 10.02percent of the vote, the Polish People’s Party (“PSL”) received 8.36percent of the vote and the Democratic Left Alliance (“SLD”) party received 8.24percent of the vote.In November 2011, the current Government was formed, led by re-elected Prime Minister Donald Tusk and supported by the same coalition of parties that supported Mr. Tusk’s previous Government.In September 2014 Ewa Kopacz succeeded Mr.Tusk as Prime Minister due to the appointment of Mr. Tusk as President of the European Council. 4 The following table shows a breakdown of the distribution of seats in the Sejm (by party) and the Senate (by party) as of March 12, 2015: Seats Sejm Civic Platform (PO) Law and Justice (PiS) Polish People’s Party (PSL) 39 Democratic Left Alliance (SLD) 34 Sprawiedliwa Polska 15 Unaffiliated 38 Total Seats Senate Civic Platform (PO) 61 Law and Justice (PiS) 32 Polish People’s Party (PSL) 2 Unaffiliated 5 Total Source:Sejm and Senate The most recent local elections were held in November 2014 with votes spread between local committees and main political parties.Of the two largest political parties, PO received 26.36percent of the national vote and 179 out of 555 available seats in the regional legislatures, and PiS received 26.85percent of the national vote and 171 seats in the regional legislatures. The next Parliamentary elections will be held in October 2015. International Relations and Regional Arrangements International Relations Poland is a founding member of the United Nations, belongs to most international organizations and maintains diplomatic relations with 190countries.In 1967, Poland joined the General Agreement on Tariffs and Trade (“GATT”) and is a member of the World Trade Organization (“WTO”), the successor to GATT.In 1986, Poland re-joined the International Bank for Reconstruction and Development (“IBRD”), known as the World Bank, and the International Monetary Fund (“IMF”), having withdrawn its original memberships in 1950.Since 1987, Poland has also been a member of the International Finance Corporation (“IFC”) and the International Development Association (“IDA”).Poland became a member of the Multilateral Investment Guarantee Agency (“MIGA”) in 1990.In addition, Poland was a founding member of the European Bank for Reconstruction and Development (“EBRD”).In 1996, Poland was accepted for full membership in the Organization for Economic Co-operation and Development (“OECD”).It became a member of the European Investment Bank (“EIB”) in 2004 following its accession to the European Union, and joined the Council of Europe Development Bank (“CEB”) in 1998. On March 12, 1999, Poland became a member of the North Atlantic Treaty Organization. Regional Arrangements European Union Membership and Adoption of the Euro Poland and nine other candidate countries signed the Accession Treaty with the European Union (the “Accession Treaty”) on April 16, 2003 in Athens.The Accession Treaty was ratified by all EU members and candidate countries and came into force on May 1, 2004. Accession to the EU enabled Poland to participate in the EUlegislative and decision-making process and made it bound by EUlaw (i.e., EU treaties, regulations, directives and decisions).By acceding to the EU, 5 Poland became eligible to have representation in the European Parliament.For the purpose of European Parliamentary elections Poland is subdivided into constituencies, in the same manner as the UnitedKingdom, Ireland, Italy, France, Netherlands, Belgium and Germany.Following the European Parliamentary elections in 2014, Poland has 51 members of the European Parliament, with the majority of its members belonging to the Group of European People’s Party or the Group of European Conservatives and Reformists. As a member of the EU, Poland has to comply with the Stability and Growth Pact, which is a rule-based framework for the coordination of national fiscal policies in the economic and monetary union (“EMU”).It was established to safeguard sound public finances, an important requirement for the EMU to function properly.The adoption of the single currency (i.e., the euro) is required by the Accession Treaty and has been set as a strategic objective of the Polish Government.Its adoption requires fulfilment of certain economic and legal criteria and participation in the Exchange Rate Mechanism (“ERM II”). Poland has undertaken comprehensive preparatory measures to meet the relevant economic and legal criteria in the future, but no specific date has been established for adoption of the euro. Actions being taken towards meeting the goal of euro adoption are currently focused mainly on maximizing the potential benefits and addressing the macroeconomic risks that may result from such adoption.To date, Poland’s strategy towards euro adoption has been based on four pillars: (1)economic policy aimed at the durable fulfillment of the convergence criteria under the Maastricht Treaty (together, the “Maastricht Criteria”), especially the fiscal criterion; (2)structural reforms introduced in order to strengthen the institutional framework of the Polish economy, improve its flexibility and foster competitiveness; (3)early preparation and subsequent updating of the National Euro Changeover Plan; and (4)stability of the eurozone. As of December31, 2014, two out of the four Maastricht Criteria had been met – the inflation criterion and the interest rate criterion.The fiscal criterion has not yet been met due to the excessive deficit procedure (“EDP”) imposed on Poland by the Council of the EU, although pursuant to the Economic and Financial Affairs Council’s (“Ecofin Council”) latest recommendations the deadline for eliminating Poland’s excessive deficit has been set for 2015.See “—EU Reporting Requirements and the Excessive Deficit Procedure”.In December 2013, a fiscal (expenditure) rule was introduced to the Polish legal framework with the view of securing the long-term stability of public finances and thereby meeting the fiscal criterion in a sustainable manner.See “Public Finance—the State Budget—Stabilizing Expenditure Rule”.The exchange rate stability criterion has not been met as the Polish złoty is not yet part of the ERMII. Sustainable fulfillment of the Maastricht Criteria needs to be accompanied by structural reforms aimed at fostering the competitiveness of the Polish economy.Recent turmoil in eurozone member states (especially in Greece, Portugal and Spain) has emphasized the role of economic competitiveness in mitigating fluctuations in economic activity under conditions of a single monetary policy and a fixed nominal exchange rate.Therefore, various analyses regarding increasing the flexibility of the Polish economy (with a particular focus on the market for goods) as well as boosting export competitiveness are being conducted, the bulk of them in cooperation between Ministry of Finance, the NBP and the World Bank. Practical preparations for the euro changeover in Poland have also begun.In January 2009, the Government Plenipotentiary for the Euro Adoption in Poland was appointed and, on November 3, 2009, the organizational structure for euro adoption in Poland was officially set up.The structure comprises the National Coordination Committee for the Euro Changeover, the Coordinating Council, as well as eight working committees and two task groups.The task of these bodies is to initiate, coordinate and monitor practical preparations for euro adoption in Poland.An important milestone was the preparation of the National Euro Changeover Plan in 2011.The main objective of the National Euro Changeover Plan is to define the necessary actions to be taken in order to ensure a smooth and efficient introduction of the euro.In 2011, the National Euro Changeover Plan was approved by the European Committee of the Council of Ministers, however, due to the large number of institutional changes being implemented in the EU and the eurozone, the document needs to be revised and appropriate analyses are currently being conducted. A vital condition for the adoption of the euro in Poland is the stability of the eurozone itself and the effective functioning of the EU banking union.The Polish Government is actively monitoring the developments in the 6 eurozone that aim at strengthening its institutional setup.Fiscal turbulence taking place in several eurozone member states stresses the need for institutional changes and demonstrates the importance of the sustainable fulfillment of the Maastricht Criteria. Due to a high level of uncertainty about future economic conditions, it is not currently possible to indicate a credible target date for the adoption of the euro in Poland.A target date will be specified as soon as a reliable prospect of meeting the above mentioned Maastricht Criteria is reached.However, the Government perceives the continuation of euro adoption preparations as beneficial for the Polish economy, especially in the areas of the first and second pillars of the euro adoption strategy (sustainable fulfillment of the Maastricht Criteria and structural reforms); the Government is taking an active stance on preparations for euro adoption and is working toward its aim of achieving systematic progress in the realization of its euro adoption reform agenda. EU Reporting Requirements and the Excessive Deficit Procedure Like all EU member states, Poland is subject to multilateral surveillance by the EU’s Council and is obliged to prepare Convergence Programme updates on an annual basis.The Convergence Programme provides for monitoring economic developments in each of the member states and for the EU as a whole, as well as consistency of member state economic policies with the broad guidelines set by the EU, on a regular basis. Each Convergence Programme update prepared by Poland covers fiscal policy, the main assumptions underlying its economic outlook and an assessment of economic policy measures and their budgetary impact.This information is presented for the current and previous year and also includes forecasts for the following three years.Poland published its latest Convergence Programme update in April 2014.The Convergence Programme update also contains information on measures taken by the Government in order to comply with the recommendations of the Ecofin Council for eliminating Poland’s excessive general government deficit. Poland has been subject to the EU’s EDP since 2009, and is therefore also required under the Stability and Growth Pact to provide the Ecofin Council and the European Commission with periodic reports on the measures it has taken to reduce its deficit in accordance with recommendations made by the Ecofin Council.The most recent such recommendations were issued by the Ecofin Council on December 10, 2013, in a decision that acknowledged that Poland had not to date taken effective action to comply with the Ecofin Council’s previous recommendations under the EDP. The Ecofin Council’s previous recommendations were not met due to a number of factors, as set out in a report presenting measures aimed at reducing Poland’s excessive deficit that was submitted by Poland to the Ecofin Council and the European Commission on October1, 2013.According to that report, the first half of 2013 showed a slowdown of GDP growth and lower than projected general government revenues due to the impact of automatic stabilizers, pro-cyclical tax elasticity resulting in lower tax revenues, and downward trends in domestic demand and public investment.As a result, general government revenues in 2013 were expected to reach 36.6 percent of GDP, which was 1.3 percentage points lower than the 37.9 percent projected in Poland’s 2013 Convergence Programme update released in April 2013 (“CP 2013”). In addition, the ratio of general government expenditures to GDP in 2013 was expected to be higher by 0.1 percentage points than predicted in the CP 2013.These increased expenditures were influenced by a greater than expected increase in social spending (by 0.3 percentage points of GDP), which included spending on unemployment benefits, pre-retirement benefits, sickness allowances and the one-off effect of the Constitutional Court’s judgment requiring the recording of certain pension payments to the then-current year.Expenditures were also influenced by a deeper than expected decline in public investments (by 0.2 percentage points of GDP), due to the lower absorption of EU funds.Despite the fiscal consolidation measures taken, the general government deficit was expected to increase, as a percentage of GDP, by 0.9 percentage points in 2013, as compared to 2012, due to a decline in revenues of 1.8 percentage points which was only partially offset by expenditure consolidation of 0.9 percentage points.As a result, the nominal deficit was expected to reach approximately 4.8 percent of GDP in 2013, which would have been 1.2 percentage points of GDP greater than the Ecofin Council’s previous recommended budget deficit target for 2013.The increase in the deficit compared to that assumed in the CP 2013 was mostly due to cyclical factors, in particular the decline in tax revenues due to the strong pro-cyclical deterioration in tax elasticity with respect to the tax base. 7 Pursuant to the latest recommendations issued by the Ecofin Council, the previous 2014 deadline for ending Poland’s excessive deficit was extended to 2015.In addition, Poland’s general government nominal deficit targets were set at 4.8 percent of GDP in 2013, 3.9 percent of GDP in 2014 and 2.8 percent of GDP in 2015, excluding any impact of asset transfers resulting from pension reforms ongoing at the time (see “Public Finance—Social Security System—Pension System Reform”). The new recommendations also required Poland to take effective action to reduce its deficit and to inform the European Commission and the Ecofin Council of any such action by April 15, 2014.In particular, the European Commission expected that Polish authorities would: (i) improve the quality of public finances, in particular through minimizing cuts in growth-enhancing infrastructure investments, as well as through a careful review of social expenditures and their efficiency; (ii) improve tax compliance and increase the efficiency of tax administration; and (iii) make the institutional framework of public finances more binding and transparent, including through adjusting the definitions used in national accounting to ESA 2010 standards and ensuring sufficiently broad coverage, improving intra-annual monitoring of budget execution and ensuring an effective and timely monitoring of compliance with the permanent stabilizing expenditure rule (see “Public Finance—Stabilizing Expenditure Rule”), based on a reliable and independent analysis carried out by independent bodies or bodies endowed with functional autonomy with respect to the fiscal authorities. Poland has, since the date of the Ecofin Council’s December 2013 decision, submitted two reports to the Ecofin Council and the European Commission.According to the most recent such report, which was submitted in October 2014, the nominal deficit in 2013 was, at 4.0 percent of GDP, 0.8 percentage points of GDP lower than the Ecofin Council’s recommended target.Although the deficit increased in 2013, as Poland avoided the pursuance of a restrictive fiscal policy during this period, positive economic growth was thereby preserved, and additional deficit reducing measures have now been implemented or are contemplated in order to meet Poland’s medium-term budgetary objective of a structural deficit of 1 percent of GDP (the “MTO”) in 2018.That report therefore also forecasts reductions of the nominal deficit in 2014 and 2015 to 3.3 percent and 2.5 percent of GDP respectively.These forecasts are in each case lower (by 0.6 and 0.3 percentage points of GDP, respectively) than the Ecofin Council’s most recent recommendations.Poland therefore currently expects to exit the EDP in 2016.See “Public Finance”. Inflow of EU Funds One of the most important issues in the early years of Poland’s membership of the EUhas been to implement effectively projects co-financed by the EU.This is in line with the principle of European solidarity, which requires that the more affluent member states help less developed EUcountries bridge the gap in their economic and social development.Poland’s EUmembership resulted in a major inflow of EUfunds of approximately EUR112.7billion between May 2004 and February 2015 (mostly from structural funds for Cohesion Policy-related initiatives and payments under the Common Agricultural Policy).Conversely, during that period Poland made approximately EUR36.4billion of “Own Resources” payments to the EU.The net inflow of EUresources during that period amounted to approximately EUR76.3billion. The following table sets forth information relating to the inflow of EUfunds into Poland for the periods indicated. Two months ended February 28, (EUR millions) Inflow of EU Funds Cohesion Policy Common Agricultural Policy Other Funds Migratory Funds Total Source:Ministry of Finance 8 The following table sets forth information relating to the use of EU funds for the period from May 2004 to February2015. (EUR millions) Current expenditures Capital expenditures Total Source:Ministry of Finance The following table sets forth certain information with respect to the projected inflow of EU funds for the periods indicated.These are projections based on the current EU budget and do not reflect legal commitments on behalf of the EU to provide the funds.See “About this Prospectus” for further information with respect to forward looking statements. (EUR millions) Projected Future Inflows of EU Funds Common Agricultural Policy Cohesion Policy Source:Ministry of Finance The following table set forth certain information with respect to Poland’s contribution to the EU budget (i.e. “Own Resources” payments to the EU)for the periods indicated. Two months ended February 28, (EUR millions) Own Resources Payments Payments related to Gross National Income Payments related to VAT Traditional Own Resources Payments Rebates and corrections Total Source:Ministry of Finance Relationship with Multilateral Financial Institutions Poland is a member of various multilateral financial institutions, including the World Bank, the EIB, the EBRD and the IMF.As of October 30, 2014, Poland’s liabilities to multilateral financial institutions amounted to EUR15.1billion and accounted for 23.7percent of the State Treasury’s total external debt. World Bank The World Bank has provided significant financial support for Polish structural reforms as well as for the development of the Polish finance, infrastructure, health, environment and energy sectors.As of January 31, 2015, the World Bank had authorized a total of U.S.$14.7billion in loans to Poland, approximately U.S.$13.4billion of which had already been disbursed.These amounts included loans granted to and guaranteed by the State Treasury.As of December 31, 2014, the World Bank’s exposure to Poland, net of principal repayments, amounted to U.S.$7.3billion. European Investment Bank Poland signed its first framework agreement with the EIB in 1990 and became a full member of the EIB upon its accession to the EU in May 2004. 9 The main areas of EIB operations in Poland comprise the transport, power and energy, health, higher education, telecommunications and agriculture sectors.In addition, the EIB provides commercially based loans to private enterprises and municipalities, as well as loans to financial intermediaries, in order to fund loans to small and medium sized enterprises. As of January 31, 2015, the EIB had committed EUR51.0billion to Polish borrowers, of which EUR38.6billion had already been disbursed.As of January31, 2015 the EIB’s exposure to Polish borrowers, net of principal repayments, amounted to EUR30.8billion. European Bank for Reconstruction and Development Since the beginning of its operations in Poland, the EBRD has committed over EUR7.4billion (as of January 31, 2015) in various sectors of the country’s economy (corporate, financial institutions, infrastructure and energy), of which EUR1.0billion was granted to the public sector and EUR6.4billion was granted to the private sector.As of January31, 2015, the EBRD had also helped arrange over EUR37.9billion of commitments from other sources of financing and had undertaken 346 projects in the country. International Monetary Fund Poland is a member of the IMF’s Special Data Dissemination System and complies with applicable practices and standards in publicly disseminating economic and financial data.Currently, the IMF performs standard ArticleIV consultations with Poland on a 12-month cycle and makes unscheduled staff visits. In 1999, Poland was invited to participate in the IMF’s financial transactions plan.Under this plan, Poland contributes to the funding of IMF investments.The funding provided by Poland is based on a quota that is determined by the IMF as the upper limit of Poland’s obligation to make resources available to the IMF for its financial transactions.In 2011, Poland’s quota share in the IMF increased to 0.71percent from 0.63percent in 2009 and will further increase to 0.86percent once the amended Articles of Agreement come into force. Poland also contributes resources to the IMF through its participation in the New Arrangements to Borrow (“NAB”) system of standing credit lines and through the provision of bilateral loans to the IMF.OnNovember 18, 2011 the National Bank of Poland joined the NAB.The NBP’s commitment to the NAB is 2.53billion of special drawing rights (“SDRs”) (about U.S.$3.5billion).In March 2013, the NBP signed with the IMF a bilateral loan agreement under which the NBP may lend the IMF up to EUR6.27billion. On January14, 2015, the Executive Board of the IMF approved a Flexible Credit Line (“FCL”) for Poland for two years in the amount of SDR15.5billion (approximately U.S.$23billion), subject to a review after the first year.The current FCL supersedes four previous FCL arrangements concluded in January 2013 (which was SDR 6.5billion larger than the current FCL), January 2011, July 2010 and May 2009.It is designed to provide assistance to countries with sound economic fundamentals, policies and track records of policy implementation.As in the case of previous credit lines, Poland intends to treat this FCL as precautionary and does not intend to draw on the facility.Prior to 2009, the most recent financial arrangement with the IMF was a SDR333.3million stand-by arrangement which was approved in 1994 and fully repaid in 1995. Under Article IV of the IMF’s Articles of Agreement, the IMF is in charge of (i) overseeing the international monetary system to ensure its effective operation, and (ii) monitoring each member’s compliance with its policy obligations.On October 30, 2014, the IMF concluded its most recent staff visit to Poland.The IMF emphasized that policy-makers should focus on safeguarding economic stability and growth, including through possible further interest rate cuts to combat any continued declines in inflation expectations or economic activity that may eventuate, strict enforcement of the stabilizing expenditure rule (see “Public Finance—Stabilizing Expenditure Rule”) and the timely implementation of macroprudential and bank resolution frameworks.The IMF also noted that external downside risks, such as a protracted period of slower growth in the euro area, a generalized slowdown in emerging markets, continued geopolitical tensions in the region and the normalization of U.S. monetary policy, remain elevated.The IMF projected that the general government deficit would narrow to approximately 3.25 percent of GDP in 2014 and further to about 2.75 percent of GDP in 2015.As noted above under “—European Union Membership – EU Reporting 10 Requirements and the Excessive Deficit Procedure”, the Government expects the general government deficit to decrease to 3.3 percent and 2.5 percent of GDP in 2014 and 2015, respectively. Over the medium-term, the IMF predicted a more positive economic outlook for Poland supported by domestic demand, and suggested that further fiscal consolidation of approximately 1percent of GDP will be necessary to obtain the Government’s MTO (of a structural deficit of 1.0 percent of GDP). International Development Association Since 1988 Poland has been a member and contributor to the IDA, which grants preferential long-term loans to the world’s poorest countries.As of January 31, 2015, Poland’s contribution to the IDA amounted to SDR40.44million of which SDR28.35million have already been paid.Additionally, in 2006, Poland joined the Multilateral Debt Relief Initiative, committing to contribute the equivalent of PLN34.04million until 2043, of which eight instalments in the total amount of PLN5.41million each have already been paid. Nordic Investment Bank Although Poland is not a member of the Nordic Investment Bank (“NIB”), it has access to NIB resources.As of January 31, 2015, loans granted to local governments and private sector entities in Poland by the NIB amounted to approximately EUR550.7million. Council of Europe Development Bank Poland has been a member of the CEB since 1998.As of January 31, 2015, the CEB had approved EUR3.4billion in loans to Poland, of which EUR2.6billion had already been disbursed.The total value of loans extended to the State Treasury in the form of signed projects as of January 31, 2015 amounted to approximately EUR517.4million, of which EUR435.3million had already been disbursed.As of December 31, 2014, CEB’s exposure to the State Treasury amounted to EUR187.2million. Major International Treaties Since joining the EU, Poland’s trade policy has been in accordance with the rules of the EUTreaty.The EUhas a customs union among EUmember states and a common trade policy in relation to non-EUcountries which involves, among other things, a common customs tariff, a common import and export regime and the undertaking of uniform trade liberalization measures as well as trade defense instruments.Poland is a party to all trade agreements concluded by the EU with other countries. Some agreements to which Poland is party, concluded prior to entering the EU, remain in force, including the Trade and Navigation Treaty signed with Japan on November16, 1978.Poland is also a party to 59agreements regulating mutual investment support and protection and is party to tax treaties with approximately 80countries. The Accession Treaty, together with the Treaty on the European Union and the Treaty on the Functioning of the European Union, constitute the legal base regulating, inter alia, economic, trade, service, capital and human resource flows, investment support and protection. Poland also signed the Treaty on Stability, Coordination and Governance in the Economic and Monetary Union (“TSCG”) in March 2012.However, Poland has not yet become bound by the provisions of this Treaty related to fiscal policy (TitleIII) and economic policy coordination (TitleIV).The provisions of this Treaty are expected to become fully applicable upon Poland’s adoption of the euro as a national currency.See “—International Relations and Regional Arrangements—Regional Arrangements—European Union Membership and Adoption of the Euro”.However, other European regulations implemented as a result of the economic crisis (such as the various measures under the EU Stability and Growth Pact, which is a framework for the coordination of national fiscal policies) are already binding on Poland.Some of them will influence national economic policy when Poland adopts the common currency. 11 THE ECONOMY The Polish economy is the eighth largest economy in the EU and the twenty-third largest in the world, according to the World Bank (based on 2013 GDP).According to Eurostat, in 2013, Poland’s GDP per capita (at current prices) reached EUR10,300 (Purchasing Power Standard (“PPS”) of 17,900, or 67.3percent of the EU average).For the last 17years, Poland has been one of the fastest growing economies in the EU.From Poland’s accession to the EU in 2004 until 2014, GDP increased by more than 50percent, growing on average by 4.0percent annually.Owing largely to strong and diversified growth foundations, Poland avoided contraction during the economic crisis in 2008-2009.Poland’s GDP grew by 2.6percent in 2009, despite all other EU economies shrinking on average by 4.4percent during the same period. The following table sets out certain economic data for Poland for and as of the end of the periods indicated: Main Economic Data GDP real growth (%) CPI (%) Registered unemployment rate (end of period, %) Current account balance (% of GDP) General government balance (end of year, % of GDP) N/A General government debt (1) (end of year, % of GDP) N/A Source:Ministry of Finance (1) Calculated according to ESA 2010. (2) Data not yet available. Economic Performance The Polish economy has undergone significant changes since the fall of communism in 1989.In 1990, the first post-communist Government introduced economic reforms that focused on reducing the size of the public sector, eliminating price controls and opening the economy to external competition.As a result, from its lowest point in 1991 until 2014, Poland’s GDP increased by more than one and a half times. A second milestone for the Polish economy was the accession to the EU.Even before the accession date (May 1, 2004), Poland was already benefiting from virtually unrestricted access to the common market.Nevertheless, the value of exports to the EUhad more than doubled by 2014, when compared with 2004.A more intangible aspect of EUentry was the improvement in the perception and trustworthiness of Poland among international investors.This helped to attract new foreign direct investment (“FDI”) inflows, which in the period 2004-2014 amounted to about EUR119billion (calculated in accordance with the standards outlined by the IMF in the sixth edition ofthe Balance of Payments and International Investment Position Manual ). Apart from market access and its improved reputation among foreign investors, Poland has benefited greatly from the introduction of EUlegislation and EUstructural transfers.From May 2004 until the end of December2014, these transfers (net of EUcontributions made by Poland) amounted to EUR74.3billion.Roughly two-thirds of the total EU transfers were structural and cohesion funds, used to fund infrastructure and human capital investments that support long-term growth. Poland’s real GDP growth was strong in 2014 and amounted to 3.3 percent (almost twice as much as in 2013, when Poland’s real GDP growth was 1.7 percent). The key factor behind the acceleration in economic growth was domestic demand, including higher growth rates of private consumption (3.0percent in 2014 compared to 1.0percent in 2013) and investment (9.5percent in 2014 compared to 0.9percent in 2013). The acceleration in private consumption growth was a consequence of improvement in the labor market and record low inflation, which translated into higher levels of real disposable household income and consumer confidence. Growth in investments stemmed mainly from the pick-up in private sector investment demand, which itself could be explained by the relatively high competitiveness of Polish firms, lower financing costs and relatively high capacity utilization levels. 12 Private consumption was valued at 59.4 percent of GDP in 2014, while real gross fixed capital formation represented 19.6 percent of GDP. Exports as a percentage of Poland’s GDP were 46.7percent in 2014, substantially lower than in the neighboring Czech Republic (83.6 percent) and Slovakia (91.9 percent). Although the appreciation of the CHF against the złoty due to the decision of the Swiss National Bank on January 15, 2015 to abandon its floor on the euro–CHF exchange rate may negatively impact private consumption as a significant number of housing loans granted by Polish banks to Polish borrowers are denominated in CHF (see “Monetary and Financial System—Structure and Development of the Polish Banking System”), the potential effects of this change in exchange rate are expected to be of minor importance to the economy as a whole due to the interest rate cut also announced by the Swiss National Bank on January15, 2015, recent wage increases, low oil prices and easing monetary policy. According to the current estimates of the Polish Financial Stability Committee, the impact may correspond to a reduction of approximately 0.2 percent of annual gross households’ disposable income and approximately 0.1 percent of GDP. At the encouragement of the Government and in accordance with recommendations made by the Polish Financial Stability Committee, Polish banks have variously agreed or proposed to pass on interest rate cuts to borrowers, lower foreign exchange spreads, prolong repayment periods, reduce collateral requirements and permit borrowers to convert CHF-denominated loans into złoty-denominated loans at the exchange rate published daily by the NBP. Moreover, Poland’s Office of Competition and Consumer Protection is currently monitoring the implementation of the above-mentioned measures. On March 24, 2015 the PFSA also announced that in April 2015 it will recommend that certain banks with large foreign currency mortgage portfolios refrain from paying dividends for 2014 and will in the future increase capital requirements in respect of such exposures. As discussions between Poland’s banks and the PFSA remain ongoing, it is possible that further or different measures to assist borrowers of CHF-denominated loans may be adopted or imposed in the future. See “Monetary and Financial System—Structure and Development of the Polish Banking System”. The following table sets out certain macroeconomic statistics for the five years ended 2014: (PLNbillions) Economic Data Nominal GDP (Real growth %) GDP Exports Imports Total domestic demand Private consumption Public consumption Gross capital formation Real gross fixed capital formation Value added Industry Construction Trade; repair of motor vehicles 13 (Structure of GDP (GDP100)) Economic Data Exports Imports Private consumption Public consumption Gross capital formation Real gross fixed capital formation Source:Central Statistical Office; Eurostat The changes that the Polish economy has experienced since 1989 are also reflected in the different sectors that have shown growth, especially during the first 10years of transition. For example, the agriculture sector has declined until stabilizing at around 3percent of total GDP. On the other hand, due to robust growth, nearly 50percent of the value added is now created in the services sector. In terms of value added the most important services sections are trade and transport services. The following table illustrates the composition of GDP (as apercentage of total GDP) by sections for the periods indicated: (%) Sections Agriculture, forestry and fishing Industry Construction Trade; repair of motor vehicles Transport Accommodation and catering Information and communication Financial and insurance activities Real estate activities Professional, scientific and technical activities and Administrative and support service activities Public administration and defense; compulsory social security; Education; Human health and social work activities Arts, entertainment and recreation; other service activities; activities of household and extra-territorial organizations and bodies Gross value added Taxes on products less subsidies on products Gross Domestic Product Source:Central Statistical Office. External Risks to the Polish Economy The Polish economy faces macroeconomic risks that are mainly related to external factors. External risks stem primarily from a protracted recession or period of weak economic growth in the eurozone that may renew concerns about potential spillovers to the Polish economy, the potential continuation or escalation of 14 geopolitical tensions with Russia resulting in adverse economic effects on Poland both directly and indirectly via its regional trading partners, adverse changes in general market sentiment towards regional economies, and general market volatility. Poland’s economic performance remains strongly correlated with that of the eurozone and Poland’s trade and financial relationships with the eurozone are significant. As some larger economies have appeared increasingly vulnerable to the eurozone sovereign debt crisis, growth in the countries comprising the eurozone has significantly decreased, including in Germany, Poland’s largest export partner. In addition, many EU countries are implementing or have implemented austerity measures that have had, and may continue to have, adverse impacts on economic growth in these countries, and may also increase the risk of potentially adverse political developments within these countries. Recent political and economic developments affecting European economies, including the rise of populist anti-austerity political parties (such as those in Greece which formed a governing coalition following elections held on January 25, 2015), have brought back into focus a number of questions regarding the overall stability of the EMU. Despite measures taken by eurozone countries to alleviate credit risk, concerns persist with respect to the debt burden of certain eurozone countries (particularly Greece) and their ability to meet future financial obligations, the overall stability of the euro and the suitability of the euro as a single currency given the diverse economic and political circumstances in individual euro member states. The economic outlook is adversely affected by the risk that one or more eurozone countries could come under increasing pressure to leave the EMU, or the euro as the single currency of the eurozone could cease to exist. Any of these developments, or a perception that any of these developments may be likely to occur, could have a material adverse effect on the economic development of the affected countries or lead to economic recession or depression in Europe that could jeopardize the stability of financial markets or the overall financial and monetary system. Given the strong economic and political ties between Poland and the rest of its EU trading partners, any material deterioration in the economy of an EU member state or any material deterioration in market conditions due to the uncertainties arising from problems in the EU could have negative effects on Poland’s economy. More specifically, more than half of Poland’s total exports of goods went to eurozone countries in 2014 which reflects Poland’s increasing trade and financial integration with core eurozone countries, and in particular Germany (which accounted for 26.1 percent of Poland’s exports in 2014). See “Balance of Payments and Foreign Trade—Foreign Trade”. Due to the deterioration of economic activity in the eurozone and weakening domestic demand, GDP growth in Poland slowed in 2012 and 2013, and there is a risk that a similar course of events could unfold in the future.As EU countries also accounted for approximately 90 percent of Poland’s FDI inflows in 2013, any future deterioration in the economies of those countries could also adversely affect investment inflows into Poland. Although Russia and Ukraine only accounted for 4.3 and 1.9 percent, respectively, of Poland’s exports in 2014, the continuation or escalation of regional hostilities or the various sanctions imposed by Russian authorities since August 2014 could have a material adverse effect on particular sectors of the Polish economy that are most reliant on exports to or imports from Russia and Ukraine, such as agriculture, energy, chemicals and other industries reliant on oil and gas imports from Russia (see “—Industry—Oil and Gas”). Such a continuation or escalation could also indirectly impact the Polish economy by undermining growth in those of Poland’s regional trading partners that have strong trade and financial ties with Russia, by negatively affecting general market sentiment towards Central and Eastern European economies or by otherwise generating volatility in global financial markets. More generally, as international investors’ reactions to events occurring in one country often may label an entire region or class of investment as disfavored by international investors, Poland could be adversely affected by negative economic, financial or political developments in other countries, such as the decision by the Swiss National Bank to abandon the peg of the CHF to the euro on January 15, 2015 (see “—Economic Performance” and “Monetary and Financial System—Structure and Development of the Polish Banking System”). A downside risk to the Polish economy also remains of a market over-reaction to any change in U.S. monetary policy.Furthermore, general economic volatility on a global scale could trigger depreciation in the złoty or capital outflows, to which Poland remains vulnerable due to its relatively high levels of total external debt (PLN 1,221.3 billion as of September 30, 2014), gross borrowing needs (expected to be PLN 154.8 15 billion in 2015, according to the Budget Act 2015) and foreign currency exposures across its economy.In 2010, 2011 and 2013, market volatility that adversely affected the złoty was countered on separate occasions by the intervention of the NBP to stabilize the exchange rate.See “Total External Debt”, “Public Finance” and “Balance of Payments and Foreign Trade”. Aside from the direct impact of lower exports, another potential negative effect is the deleveraging of the European banking sector.Polish banks have managed to maintain good liquidity levels, capital buffers and low rates of non-performing loans.Even though the parent companies of some Polish banks include foreign banks based in the countries that have been more severely affected by the recent eurozone sovereign debt crisis, currently there is no indication of liquidity problems affecting Polish banks.See “Monetary and Financial System—Structure and Development of the Polish Banking System”. Industry Services From 2005 to 2013, gross value added in the services sector increased by 28.2 percent in constant prices, while gross value added across the entire economy increased by 37.0 percent over the same period.In current prices, however, the services sector has, in recent years, been the fastest growing and largest sector in Poland (as prices in the services sector change more dynamically than in the economy as a whole).From a long-term analysis of the market (comprising, among others, the trade and repair, real estate activities and transport, storage sections) and non-market (comprising the public administration and defense, education as well as human health and social work activities sections) segments of the services sector it is readily apparent that the gross value added grew much quicker in market services (up by 33 percent) than in non-market ones (up by 13.8percent) from 2005 to 2013 (in each case in constant prices). In 2013, the services sector in Poland accounted for 63.3percent of gross value added, according to data published by the Central Statistical Office in March 2015. An analysis of preliminary data by the Central Statistical Office estimates that this share was maintained in 2014. The largest section among the market segment of the services sector is the trade and repairs section, followed by transportation and storage as well as real estate. In 2013, the trade and repairs section accounted for 19.0 percent of gross value added, transportation and storage for 6.0 percent and real estate for 5.0 percent. Insofar as the non-market segment of the services sector is concerned, public administration and defense, compulsory social security, education, health, and social work activities collectively accounted for 14.8 percent of gross value added. Professional, scientific and technical activities and administrative and support service activities have increased in importance in recent years, which has been reflected in the stable growth of their collective share of gross value added, which in 2013 amounted to 7.3 percent. Oil and Gas Poland’s oil reserves are insignificant.At the end of 2013, the documented reserves of crude oil were estimated at 24.79million tons. Russia is the main source of Poland’s crude oil imports, accounting for 93.24percent of crude imports in 2014.Poland is currently developing a new crude oil terminal in Gdańsk with a capacity of 697 thousand cubic meters (comprising 372 thousand cubic meters for oil and 325 cubic meters for fuels), which will significantly enhance the oil supply security of the country by increasing Poland’s ability to import crude oil and, potentially, other petroleum products from alternative suppliers. Poland has extractable natural gas resources of approximately 98.0billion cubic meters (“bcm”) according to the most recent available estimates (from 2012).Total domestic consumption was approximately 15.53bcm in 2014.Approximately 28percent (4.4bcm) of natural gas consumed in Poland in 2014 was obtained from domestic production.Gas is imported primarily from Russia (54percent of total domestic consumption in 2013 – 8.47bcm) and accounted for approximately 12.8 percent of Poland’s total energy supply as of 2013. 16 These supplies are supplemented by imports from Germany and the Czech Republic and, due to improvements made to transport and storage infrastructure in recent years, Poland now has the ability to import approximately 10.7bcm a year from those countries.Current storage capacity in Poland amounts to approximately 2.7 bcm.In 2015, a liquefied natural gas (“LNG”) terminal that is currently under construction in Świnoujście is expected to become operational.The terminal will have the capacity to regasify up to 5bcm of natural gas a year, with the potential to increase this capacity to 7.5bcm in the future.In June 2009, POGC signed a contract with Qatargas according to which deliveries of approximately 1.5bcm of natural gas (1million tons of LNG) per year are expected to be made between 2015 and 2034. Coal Mining and Electricity Generation In Poland there are three main coal deposits: Górnośląskie Zagłębie Węglowe, Lubelskie Zagłębie Węglowe and Dolnośląskie Zagłębie Węglowe.Mining is currently conducted in the first two deposits.Industrial resources of coal in Poland are estimated at about 4 billion tons.As of January1, 2015 Poland has 28 active coal mines, with 23 of them held by three state-owned coal companies: Kompania Węglowa, which is wholly owned by the State Treasury, Katowicki Holding Węglowy, which is also wholly owned by the State Treasury, and Jastrzębska Spółka Węglowa, which is majority owned by the State Treasury. In the eleven months ended November 30, 2014, 64.3 million tons of coal was mined in Poland, a decrease of 6.4 percent from the corresponding period in 2013.Similarly, total coal sales in the eleven months ended November 30, 2014 were 10.3 percent lower, employment decreased by 5.0 percent and total revenues were 4.9 percent lower, compared to the corresponding period in 2013.The current situation in the coal industry has been strongly influenced by significant falls in global coal prices in recent years.After the first 11 months of 2014, steam coal prices were 6 percent lower than in the corresponding period of 2013 and average steam coal prices have decreased over the same period from PLN 296.34 to 278.56 per ton.At these prices, many of Poland’s coal mines have been rendered unprofitable. Due to the ongoing financial difficulties in the coal industry, on November 18, 2014 the Council of Ministers established the Government Plenipotentiary for the Restructuring of Coal Mining to manage and oversee the preparation and implementation of restructuring plans for the Polish coal mining industry and Poland’s state-owned coal mining assets.On January 7, 2015 the Council of Ministers adopted, and on January 15, 2015 the Sejm approved, a plan to restructure Kompania Węglowa S.A., Europe’s largest coal producer with 14coal mines and approximately 47,000employees.Following resistance from the relevant mining unions to the original plan, which proposed the closure of four unprofitable mines and significant consequential redundancies, the Government agreed on January17, 2015 to make substantial modifications to the plan to avoid such closures.As modified, the restructuring plan will involve disposing of four unprofitable mines to Spółka Restrukturyzacji Kopalń S.A., a state-owned mine restructuring company, for the purpose of restructuring, and contributing nine mines to a new special purpose vehicle to be co-owned by Węglokoks S.A. and some new investors, possibly including certain state-owned power utilities.One mine may be sold directly to Węglokoks Kraj S.A.The main purposes of the plan are ensuring energy security by safeguarding domestic supplies of coal to power plants over the next 30 years, securing financial security for the employees of the mines to be closed, continuing coal mining in Silesia where it is economically reasonable, and increasing production in profitable mines that have the potential to introduce a 6-working day week and increase the employment of underground miners (who will retain a 5-working day week).The preliminary costs of the restructuring, including severance payments to terminated employees, are expected to amount to approximately PLN1.4billion in 2015 and another PLN0.9billion in 2016. The Government has submitted a notification to the European Commission with respect to restructuring in the coal industry seeking an exemption from current EU-level restrictions on state aid. The restructuring is an on-going process and other coal producers may also be required to implement cost-cutting measures, which may prove controversial and have an adverse effect on labor relations in the coal industry; for example, in February 2015 the chief executive of Jastrzębska Spółka Węglowa resigned following three weeks of strikes by employees over cost-cutting proposals, only some of which have ultimately been adopted. Although Poland currently relies heavily on coal to fuel its electricity generation (with more than 80 percent of electricity generated from coal in 2013), the percentage of coal in the energy mix is expected to steadily 17 decrease as anticipated increases in energy demand are proposed to be fulfilled by the development of renewable energy sources and nuclear energy, and the exploitation of unconventional (shale) gas.Despite this, coal is expected to remain a critical fuel for electricity production until at least 2050 and production levels similar to 2014 levels are expected to be maintained in the near future.As of 2013, the degree of Polish energy independence was approximately 70 to 80percent due to Poland’s significant usage of coal, and Poland only needed to import approximately 5percent of fuels it uses for electricity generation.The continued importance of coal to Poland’s electricity generation will require actions to mitigate the adverse effects of coal on the environment, such as the development of modern, cleaner coal technologies by the Centrum Czystych Technologii Węglowych (Clean Coal Technologies Centre) which was opened in May 2013; in particular, Poland’s coal-fired power plants have to date received, and under the 2030 Climate and Energy Policy Framework dated October 2014 will continue to receive, significant concessions under the EU’s Emissions Trading System, however there is no guarantee that such concessions will be continued beyond the timeframe of the Framework or that the Emissions Trading System will not be amended in a manner that adversely affects Poland’s coal miners (for example, by introducing the proposed market stability reserve, and thereby increasing the price of emission allowances, prior to the initially proposed implementation date in 2021). In addition, there is an ongoing discussion between the European Commission and the Government regarding suggestions by the European Commission that Poland should introduce legislation aimed at improving its air quality in order to ensure compliance with EU air quality standards. Fines may be imposed by the European Court of Justice in the future if Poland fails to ensure such compliance. On January8, 2015, Treasury Minister Włodzimierz Karpiński announced that the State Treasury is working on a plan to consolidate Poland’s four major power utilities owned by the State Treasury into two companies in order to enable them to compete more effectively in the broader European market.Discussions with stakeholders regarding this plan remain ongoing. Manufacturing Manufacturing accounted for 16.7percent of GDP in 2013.It further accounted for 23percent of employed persons in 2013.Manufacturing consists primarily of the manufacture of food products and beverages, machinery, furniture, domestic appliance, TV sets, chemicals and chemical products, metals and refined petroleum products as well as motor vehicles. The leading car manufacturers in Poland are currently FIAT, Volkswagen and General Motors.In 2013, 575,000 passenger cars and light goods vehicles (down by 9.6percent compared to 2012) and more than 37,000 buses (up by 4.3percent compared to 2012) were produced in Poland.Less than 400,000 of these vehicles were earmarked for the domestic market.Poland is also a major manufacturer of non-rail vehicles, parts and accessories which constitute an important part of Poland’s exports (10.7 percent in 2013). Construction Growth in the construction industry has come mostly from the private sector.From the beginning of 1997, there has been an increase in construction activity in large cities, with significant investment coming from foreign capital.Construction as a totalpercentage of GDP amounted to 6.6percent of GDP in 2013. Infrastructure Transport Infrastructure As of December 31, 2013, PKP Polish Railway Lines Company managed 19,000kilometers of railways.PKP is currently being restructured in order to strengthen its market position and to privatize some of the group companies. Poland had over 273,000kilometers of hard-surfaced public roads in 2010.On January 25, 2011, the National Road Development Program for the years 2011–2015 was enacted by the Council of Ministers.Following completion of the first stage of the Program the Polish national road network has been connected to most of 18 the key international road networks.In 2013 the Polish Government, in order to streamline preparations for the EU Multiannual Financial Framework for 2014-2020, adopted Annex No 5 and 6 to the National Road Development Program for the years 2011-2015.These annexes have enabled the launch of procurement processes for new motorways, expressways and bypasses with a total length of over 1,560kilometers.A new National Road Development Program reflecting the EU Multiannual Financial Framework for 2014-2020 is expected to be enacted in 2015. Polish seaports are key components of the national logistics chain.Presently, there are four ports of strategic economic significance in Poland:Gdańsk, Gdynia, Świnoujście and Szczecin.There are also approximately 20 smaller cargo and passenger ports. Poland has 13airports which handle international air traffic.Those airports handled approximately 27.2million passengers in 2014.Poland’s main hub airport is Warsaw F. Chopin airport which served 10.6million passengers in 2014. Poland’s major airline, Polskie Linie Lotnicze LOT S.A. (“LOT”), is 99.7percent owned by the State Treasury following the completion of a restructuring process undertaken in the second half of 2014, involving a debt–for–equity swap relating to a rescue loan of PLN400million previously extended to LOT and additional equity contributions totaling PLN127million, that significantly increased the State Treasury’s holding.The European Commission ruled on July29, 2014 that the government support involved in this restructuring process constituted permissible state aid. LOT is a member of the international airline alliance Star Alliance. State-owned Enterprises Poland has been undertaking ownership transformation programs (which include various forms of privatizations, corporate restructurings and other types of ownership changes) for almost 25 years, leading to a gradual decrease in the number of entities controlled by the State Treasury over this time. In 1990 there were approximately 8,500 entities controlled by the State Treasury, whereas as of March 6, 2015 such entities amounted to 240 (excluding, among others, the state-owned entities currently subject to liquidation or bankruptcy proceedings), which is less than 3 percent of the initial number. Moreover, about 100 entities were controlled by other government ministers as of the end of 2013. Those companies in which the State Treasury holds a stake generate about 11 percent of GDP and employ close to 6 percent of the overall number of people employed in the Polish economy, according to 2012 data (the latest period for which such data is available). As of the end of 2013, the aggregate value of the shares in those companies held by the State Treasury, together with the shares in the other state-owned companies, was estimated at approximately PLN 173 billion (for the state-owned companies and non-public companies, based on the equity on their respective balance sheets, and for publicly listed companies, based on their market value). The economic and financial standing of those entities controlled by the State Treasury as of the end of 2013 was similar to the private sector as a whole. Entities in which a stake is held by the State Treasury as a whole achieved profitability, cost, liquidity and efficiency ratios higher than, or comparable to, results attained by private sector companies across all sectors of the economy. The results of State Treasury-held entities in 2013 largely reflected prevailing macroeconomic conditions in Poland. The entities controlled by the State Treasury include both large corporate groups operating in strategic sectors important for the Polish economy (such as power, mining, oil & gas, chemicals, financial and capital market institutions, and defense) and also small and medium-sized companies (based on the number of employees) operating in, for example, the transport, machinery, metallurgical, food, agriculture and environment, paper, electro-technical, and construction industries. The State Treasury published and presented to the Government its current priorities and strategy with respect to the state-owned sector of the Polish economy on August 5, 2014. The major elements underlying the strategy include creating value from the State Treasury’s resources and also optimizing the entities controlled 19 in the State Treasury’s portfolio. In addition, the strategy distinguishes amongst the entities controlled by the State Treasury and indicates: · there are 22 entities with strategic importance for the State Treasury, which are entities requiring active management of their developmental and investment potential to create value for shareholders, including by supporting important national industries and safeguarding Poland’s economic security. The State Treasury wishes to retain control of those entities via a controlling interest, majority shareholding or otherwise retaining effective control; · there are 31 other entities with significant importance controlled by the State Treasury, which are entities that are otherwise important for the economy but that do not operate in strategically significant sectors. Their operation and ownership transformation opportunities are determined by their respective strategies, regulations, or decisions, including those pertaining to critical infrastructure. Presently, the Minister of Treasury is focused primarily on activities aimed at creating value from the assets held by the State Treasury, which is supported by: · investment programs, such as the Polish Investments Program (which is a program to make and support infrastructure investments in Poland that is intended to be financed by proceeds received from the disposition of assets held by the State Treasury); · investment cooperation between companies controlled by the State Treasury; · cooperation with leaders and institutions in the academic community; and · a number of initiatives aimed at facilitating the control and management of companies by the State Treasury. Privatization Plans Ownership transformation processes are expected to continue to be carried out with respect to companies controlled by the State Treasury. Estimated revenues from such processes from 2015 through 2018 are expected to amount to approximately PLN 4.2 billion, including: · PLN 1.2 billion in 2015 derived from: · the sale of blocks of shares of Polskie Inwestycje Rozwojowe S.A. that are controlled by the State Treasury, based on investment needs and market conditions; · transformations of companies in which the State Treasury holds a minority stake (which are over 70 percent of the approximately 80 entities controlled by the State Treasury that are intended to undergo transformations in 2015), of which approximately 75 percent are companies in which the Treasury’s shareholding does not exceed 10 percent. · PLN 1.0 billion in each year from 2016 – 2018 derived from: · the sale of blocks of shares held by the State Treasury, the plans for which depend on many factors, including, but not limited to, the financial standing of the companies, interest of prospective investors in the privatization offer, macroeconomic conditions and the financial needs of the Polish Investments Program. Inflation Following a period of high inflation in the early 1990s – a direct result of the structural changes in the Polish economy and price liberalization – the rate of inflation has steadily decreased.In September1998, the 20 Monetary Policy Council (“MPC”) of the NBP adopted an inflation targeting strategy.For the period following 2003, the inflation target was set at 2.5percent with permitted fluctuations of +/- 1percentage point.This level remains the current target. Since 2002, the average annual rate of CPI increases in Poland has not exceeded 5percent.More recently, inflation in 2012 amounted to 3.7percent, but in the fourth quarter of 2012 a significant disinflation trend began; by December 2012, CPI inflation had decreased to a level close to the NBP’s inflation target of 2.5percent.In 2013 the inflation rate decreased further to 0.9percent, mainly due to weak domestic demand due to higher unemployment, the ongoing economic recession in the eurozone and the resulting weakness in Poland’s import markets, and a negative output gap.In 2014 inflationary pressures remained very limited and consumer prices remained at the same level as in 2013. Additionally, in July 2014, CPI deflation commenced and in December 2014 prices were lower than a year ago by 1.0 percent, and in February 2015 by 1.6 percent. This was the first period of CPI deflation in recent history.Apart from weak domestic demand this deflation has been driven by sharp falls in food and energy prices (particularly oil prices). The following table shows the average annual rates of change in consumer prices for the years indicated: (%) CPI Source:Central Statistical Office Although the CPI level was sometimes negatively affected by high commodity prices on the global market, the level of core inflation (CPI excluding food and energy) since 2002 remains subdued (the average annual rate exceeded 2.5percent only twice: in 2002 (2.7 percent) and in 2009 (2.7 percent)).In 2014 core inflation amounted to 0.6 percent. Labor Market In 2014, the number of employed persons in Poland amounted to 15.9million.One person out of three (30.5percent) was employed in the industrial sector and 57.9percent in the trade and repairs sector.A substantial share of the workforce is still employed in the agriculture sector (approximately 11.5percent). The Polish labor market has undergone substantial changes during the last 10years.In the years 2002–2004, as a result of structural reform, unemployment reached record high levels (close to 20percent).In the years 2004-2008, the fast improving economic situation in Poland helped to reduce the registered unemployment level to 9.5percent at the end of 2008. During the last economic crisis, the Polish labor market performed relatively well.Although unemployment increased, job losses were concentrated mainly in the industrial sector and were offset by increasing employment in the service sector.In 2011–2013, unemployment levels were still high in comparison to pre-crisis levels. The registered unemployment rate at the end of December 2014 was 11.5percent, down from 13.4percent at the end of December 2013. As of December31, 2014, young people (aged 18 to 24) constituted 16.5 percent of the registered unemployed, down from 18.6 percent as of December31, 2013. As of December31, 2014, 27.5percent of all registered unemployed were persons with only primary education, incomplete primary or lower secondary education, and 41.6percent of the registered unemployed had been without a job for more than one year. The following table shows the employment rate by gender in Poland as of the end of the periods indicated (according to the Central Statistical Office’s Labor Force Survey): 21 Employment rate Total Male Female (%) Q1 Q2 Q3 Q4 Annual average Source:Central Statistical Office The following table shows the employment by age in Poland as of the end of September 2014 (according to the Central Statistical Office’s Labor Force Survey): Employment rate Total Male Female (%) Total 15 – 17 years 18 – 19 years 20 – 24 years 25 – 29 years 30 – 34 years 35 – 39 years 40 – 44 years 45 – 49 years 50 – 54 years 55 – 59 years 60 – 64 years 60 years and more In the age: 15 – 64 years 20 – 64 years 55 – 64 years Pre - working Working1 Mobile Non - mobile Post – working2 Source:Central Statistical Office Women aged 18 – 59, men aged 18 – 64. Women aged 60 and older, men aged 65 and older. Poland has historically had a low labor participation rate:only 63.6percent of the working age population (ie., persons aged from 15 to 64 years) was active in the labor market in September 30, 2007 according to Eurostat.That mainly reflected relatively easy access to early retirement schemes as well as a lower statutory retirement age (especially for women).Following the end of compulsory military service and a substantial tightening of the early retirement criteria in 2009, the participation rate (especially among women) has improved gradually (by almost 3percentage points since December 31, 2010) to 68.2percent as of September 30, 2014.In order to modernize the Polish labor market, the National Action Plan for Employment 2012-2014 was established. The National Action Plan for Employment 2015-2017 is currently being prepared, and is expected to be finalized in the first quarter of 2015. It is expected to aim to further increase the overall employment rate, labor participation rate and reduce total unemployment rate.Efforts are expected to be directed to young people, persons over 50years old and those with difficulties in the labor market (such as the long-term unemployed).The National Action Plan for Employment 2015-2017 will also incorporate an increased focus on retraining or upskilling less skilled workers to enable them to work in more sophisticated or higher 22 technology sectors that require higher qualifications, in response to the changing needs of regional and local labor markets. The following table shows the registered unemployment rate in Poland since 2010 for the years indicated: (%) Registered unemployment rate Source:Central Statistical Office According to the latest demographic forecasts by Eurostat (EUROPOP 2013), the working age population is estimated to decrease in Poland by 16.9percent from 2013 to 2040, due to a low fertility rate and net emigration, resulting in an increase in the old age dependency ratio from 20.1 percent to 40.0 percent over that period.However, the replacement of older workers with younger, better educated cohorts is expected to improve the overall education level of Poland’s labor force; Eurostat estimates that in 2030 the percentage of Poland’s population with a secondary or technical education will increase to approximately 28-29 percent from its current level of approximately 25 percent.The overall projected trend is that notwithstanding the expected decrease in the size of the labor force in Poland, the quality of the labor force will improve over the medium term. Citizens of Ukraine are the largest group of foreigners working in Poland.In 2013, the number of work permits issued for citizens of Ukraine amounted to 20,416 (52.2 percent of total work permits issued) and in the first half of 2014 reached 11,328 (53.0 percent of total work permits issued), an increase of 19 percent in comparison to the first half of 2013.In 2014, short–term employment of Ukrainians also increased by 61 percent from 2013 levels.District labor offices registered 217,571 employer declarations of an intention to entrust work to Ukrainian citizens in 2013 (92.3 percent of all registered declarations in that year) and 318,727 declarations concerning Ukrainian citizens from January to October 2014 (96 percent of all registered declarations in that period). While recent statistics indicate a significant increase in the number of foreigners working in Poland, the participation rate of foreigners in Poland’s labor market is marginal in comparison with other EU countries and does not have a material impact on the labor market as a whole, although it affects local economies in some regions.Immigration policy is not considered to be the only solution to the demographic challenges faced by Poland and Poland is focusing on family policy (including expanding maternity leave and child income tax credit schemes) and labor force activation policy as well. 23 The following table shows the number of employed persons in Poland by major sections (including budgetary entities involved in national defense and public safety) at the end of the indicated periods: As of September 30, 2014 (in thousands) Sections Agriculture, forestry and fishing Industry1 of which: Construction Trade; repair of motor vehicles Transportation and storage Accommodation and catering Information and communication Financial and insurance activities Real estate activities Professional, scientific and technical activities Administrative and support service activities Public administration and defense; compulsory social security Education Human health and social work activities Arts, entertainment and recreation Other service activities Total Employed Persons Source:Central Statistical Office Industry contains mining and quarrying, manufacturing, electricity, gas, steam and air conditioning supply, water supply, sewerage, waste management and remediation activities and construction. Poland’s labor market competitiveness is largely due to relatively low labor costs and robust productivity gains.According to Eurostat data, in 2013 the average hourly labor costs in Poland were EUR7.6 compared with EUR7.4 in 2012.This was a similar level to the levels observed in countries such as Hungary (EUR7.4), Slovakia (EUR8.5) and Estonia (EUR9.0) and a much lower level than in the European Union (EUR23.7) and the eurozone (EUR28.4). According to Eurostat data, the unit labor cost in Poland in 2013 grew by approximately 2.5percent compared to 2010 (compared to 14.8percent in Bulgaria, 10.5percent in Latvia and Luxembourg, 9.8percent in Malta, 9.6percent in Estonia and 9.5 percent in Finland). 24 BALANCE OF PAYMENTS AND FOREIGN TRADE Balance of Payments Poland’s current account has been in deficit since 1996.Since September30, 2014, Poland has prepared balance of payments and international investment position data according to BPM6.Historical data was also re-compiled according to BPM6.Poland’s current account deficit amounted to U.S.$17.6 billion in 2012 and U.S.$7.0 billion in 2013.Measured by official balance of payments statistics, the trade deficit (goods) amounted to U.S.$13.8 billionin 2010, U.S.$17.4 billion in 2011, U.S.$9.2 billionin 2012 and the trade surplus amounted U.S.$0.8 billion in 2013.According to preliminary data, the current account deficit in 2014 amounted to U.S.$7.1 billion. The main driver of the overall external imbalance was a negative primary income balance. The current account deficit was fully covered by long term capital (mainly EU structural funds inflows). Poland’s exports of goods have grown from approximately U.S.$72.7billion in 2004 to U.S.$209.5billion in 2014. Significant expansion of Polish foreign trade has been fuelled by a favorable competitive position and strong trade links with other EU countries, including participation in regional and international supply chains. Export growth has been supported by the resulting gains in market share, and an expansion towards central and eastern Europe as well as other developing countries. However, recent developments in Ukraine and Russia have had a significant negative impact on Polish trade with these countries (see “The Economy―External Risks to the Polish Economy”), although to date this has to a large extent been offset by the growth of exports to EU countries. In 2010, as a result of faster growth in imports than exports, the balance of trade deteriorated.In 2011, imports growth was only slightly higher than exports.In 2012, the balance of trade improved as a result of a decrease in the import of goods outpacing a parallel decrease in the export of goods.Conversely, in 2013 the balance of trade improved as a result of an increase in exports outpacing the increase in imports.The balance of trade in 2014 (which was almost completely balanced) was slightly lower than in 2013 (which amounted to U.S.$0.8 billion). In 2010, the value of exports increased by 17.5percent and the value of imports increased by 18.7percent.In 2011, the value of exports increased by 17.8percent and the value of imports increased by 18.5percent.In 2012, the value of exports decreased by 1.7percent and the value of imports decreased by 5.6percent.In 2013, the value of exports increased by 9.3percent and the value of imports increased by 3.5percent.During 2014, despite falling food exports to Russia, both the value of exports and imports increased, respectively by 5.9 and 6.4percent as compared to 2013. FDI inflows have financed a substantial portion of the current account deficit.According to the NBP’s calculation methods, net FDI amounted to U.S.$9.2billion in 2010.In 2011, net FDI increased and amounted to U.S.$14billion.In 2012 and 2013, net FDI decreased and amounted to U.S.$6.6billion and U.S.$3.7 billion respectively.Net FDI financed 34.5percent of the current account deficit in 2010, 51.2percent in 2011, 37.7percent in 2012, and 52.6percent in 2013.The following table sets out Poland’s balance of payments and related statistics for the periods indicated: 25 Nine months ended September30, (U.S.$ millions) Current Account ) Balance on Goods ) ) ) Goods:exports f.o.b. Goods:imports f.o.b. Balance on Services Services:Credit Services:Debit Balance on Primary Income ) Primary income:Credit Primary income:Debit Balance on Secondary Income ) Secondary Income:Credit Secondary Income:Debit Capital Account Capital account:Credit Capital account:Debit Financial Account ) Direct investment assets ) Direct investment liabilities 12 Portfolio investment assets ) Equity securities Debt securities ) ) ) Portfolio investment liabilities Equity securities Debt securities ) Other investment assets Monetary authorities ) 2 0 1 1 Central and local government 76 58 14 MFI (excluding Central Bank) ) Other sectors Other investment liabilities ) Monetary authorities ) Central and local government MFI (excluding Central Bank) ) ) Other sectors ) ) ) Financial derivatives ) ) ) Official Reserve Assets ) Net errors and omissions ) Source:NBP Foreign Direct Investment FDI comprises transactions on shares in direct investment entities (including purchases of such shares), reinvestment of earnings and a balance of transactions on debt instruments. 26 The inflow of FDI to Poland is based on data reported by companies and by banks.Starting with the year 2013 the annual figures on FDI are set according to the OECD Benchmark Definition of Foreign Direct Investment – 4th edition; historical data have also been recompiled according to the new OECD Benchmark Definition.The following table sets out the inflow of FDI to Poland for the periods indicated: Components of FDI inflow Equity capital Reinvested earnings Other capital Total (net) (U.S.$ millions) Year ) ) Source:NBP In 2013 the value of net FDI inflow amounted to U.S.$2,932million.In 2013, the net inflow from EU countries amounted to U.S.$5,380 million, with the most significant investment coming from the United Kingdom and Germany, and the net outflow to countries outside the EU amounted to U.S.$2,448 million, with the most significant investment coming from Switzerland and the most significant outflows going to Jersey. The following table sets out the inflow of FDI to Poland from selected countries in 2013: Components of FDI inflow Equity capital Reinvested earnings Other capital Total (net) (U.S.$ millions) Country Total World ) 5, 476 of which: EU ) of which: Luxembourg ) Germany Ireland 45 99 Italy ) ) ) Netherlands ) Portugal 2 25 United Kingdom Austria Switzerland Jersey )
